DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-28 are cancelled and claims 29-44 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “locating a transition point relative to a medical device to find a specific reference location,” and “registering the fiber optic strain sensing device to an image of the body using the temperature transition point as a reference.” 
It is not definite whether claimed medical device refers to a fiber optic strain sensing device or a separate a distinct medical device, since locating relative position of transition point to the medical device only seem to make sense when the medical device is the fiber optic strain sensing device claimed. Otherwise, it is not clear how one can locate an irrelevant medical device is located in relation to the transition point to find a reference point. In addition, it is not 
For a purpose of the examination, the examiner will interpret a medical device is the fiber optic sensing device. 
Claims 30-34 are rejected as they inherit the rejection for claim 29 as discussed above. 
Allowable Subject Matter
Claims 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-33, 35-39, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Saxena et al.,” US 2007/0156212 (hereinafter Saxena), “Zvuloni et al.,” US 2003/0060762 (hereinafter Zvuloni), and “Horiike et al.,” US 2006/0241484 (hereinafter Horiike). 
Regarding to claim 29, Saxena teaches a method, comprising:
collecting strain data from a fiber optic strain sensing device disposed within at least two different temperature regions, at least one of the regions being internal to a body (a temperature sensor with a series of FGBs [0043], strain data [0045]);
Saxena further teaches determining a temperature transition between at least two different temperature regions based on the strain data (Figure 11 [0081]-[0082]), but does not further 
However, in the analogous field of endeavor in navigating a medical device in treatment, Zvuloni teaches the following limitations:
determining a temperature transition point between the at least two different temperature regions based on the strain data (locus [0250]-[0252], Figure 15B shows a portion with high temperature area transition from low temperature area);
locating the transition point relative to a medical device to find a specific reference location (comparing the resultant temperature to determine a locus, wherein the region having high temperature than other portions, [0253]-[0254]); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify temperature data as taught by Saxena to incorporate teaching of Zvuloni, since using temperature to determine a locus was well known in the art as taught by Zvuloni.  One of ordinary skill in the art could have combined the elements as claimed by Saxena with no change in their respective functions, using the temperature data and determine the temperature distribution to determine a locus, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate positioning the device for a medical procedure ([0255]), and there was reasonable expectation of success.
Zvuloni further teaches imaging the site (image of the body) to facilitate correct placement of catheter for treatment ([0225]), but does not further disclose registering the device to an image using temperature point as a reference.
However, the examiner further submits “Horiike” to support that registering the device to an image using the temperature transition point as a reference as Horiike teaches displaying image synchronized and superimposed with temperature data (Figures 6-7 [0062]-[0065]), wherein the temperature difference is an indicative of the location of the possible plaque ([0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify temperature data as taught by Saxena to incorporate teaching of Zvuloni, since synchronize the image with temperature data was well known in the art as taught by Horiike  One of ordinary skill in the art could have combined the elements as claimed by Zvuloni with no change in their respective functions, but synchronizing the image with the temperature data with a reference point, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an accurate information of possible plaques ([0061]-[0062]), and there was reasonable expectation of success.
Regarding to claim 35, Saxena teaches a system, comprising:
a sensing enabled device having at least one optical fiber configured to perform distributed sensing of temperature-induced strain (a temperature sensor with a series of FGBs ([0043], strain data [0045]); and
Saxena does teach an interpretation module configured to receive optical signals from the at least one optical fiber comprising strain data from within a body and interpret the optical signals to determine a temperature transition between at least two different temperature regions based on the strain data (Figure 11 [0081]-[0082]), but does not further teach a point and 

However, in the analogous field of endeavor in navigating a medical device in treatment, Zvuloni teaches the following limitations:
an interpretation module configured to receive optical signals from the at least one optical fiber comprising strain data from within a body and interpret the optical signals to determine a temperature transition point between at least two different temperature regions based on the strain data (locus [0250]-[0252], Figure 15B shows a portion with high temperature area transition from low temperature area);
the system being configured to register the fiber optic strain sensing device to an image of the body ([0254], and imaging the site facilitate the correct placement of the catheter [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify temperature data as taught by Saxena to incorporate teaching of Zvuloni, since using temperature to determine a locus was well known in the art as taught by Zvuloni.  One of ordinary skill in the art could have combined the elements as claimed by Saxena with no change in their respective functions, using the temperature data and determine the temperature distribution to determine a locus, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate positioning the device for a medical procedure ([0255]), and there was reasonable expectation of success.
Zvuloni further teaches imaging the site (image of the body) to facilitate correct placement of catheter for treatment ([0225]), but does not further disclose registering the device to an image using temperature point as a reference.
However, the examiner further submits “Horiike” to support that registering the device to an image using the temperature transition point as a reference as Horiike teaches displaying image synchronized and superimposed with temperature data (Figures 6-7 [0062]-[0065]), wherein the temperature difference is an indicative of the location of the possible plaque ([0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify temperature data as taught by Saxena to incorporate teaching of Zvuloni, since synchronize the image with temperature data was well known in the art as taught by Horiike  One of ordinary skill in the art could have combined the elements as claimed by Zvuloni with no change in their respective functions, but synchronizing the image with the temperature data with a reference point, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an accurate information of possible plaques ([0061]-[0062]), and there was reasonable expectation of success.
Regarding to claims 31-33 and 37-39, Saxena, Zuvolni, and Horiike together teach all limitations of claims 29 and 35 as discussed above. 
Saxena further teaches following limitations:
Of claims 31 and 37, wherein the sensing device includes a first portion having a first temperature and a second portion having a second temperature, and wherein the first 
Of claims 32 and 38, wherein strain data is collected from three or more temperature regions ([0043] 18a, 18b, 18c, 18d, 18e Figures 1-2)
Of claims 33 and 39, wherein the at least two different temperature regions are internal to the body ([0081]-[0082] Fig. 11 )
Regarding to claims 30 and 36, Saxena, Zuvolni, and Horiike together teach all limitations of claims 29 and 35 as discussed above. 
In the analogous field of endeavor in guiding medical instrument, Horiike teaches a medical navigation method, where the temperature distribution is used to determine a reference location ([0060]-[0061]), including distance (length) of the guidewire from the insertion port of the living body ([0061] Figure 7 [0065]-[0066]). 
Claims 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Saxena et al.,” US 2007/0156212 (hereinafter Saxena), “Zvuloni et al.,” US 2003/0060762 (hereinafter Zvuloni), and “Horiike et al.,” US 2006/0241484 (hereinafter Horiike).
Regarding to claims 41-42, Saxena teaches a workstation, comprising:
a medical instrument including a sensing device having at least one optical fiber and configured to perform distributed sensing of temperature-induced strain and shape sensing of the medical instrument;
a processor;
memory coupled to the processor and having an interpretation module stored therein and configured to receive optical signals comprising strain data from the at least one optical fiber within a subject and interpret the optical signals to determine a 
Saxena does not explicitly teach shape sensing and determining a transition point, and a display coupled to the processor and configured to display internal images of the subject.
The examiner submits that Saxena’s FGBs are known to perform shape sensing of the medical device, and submits “Roelle” to support that FGBs are known to perform shape sensing ([0055], [0138]). 
Thus, Saxena can modify its FGB to perform shape sensing in addition to temperature sensing, as to provide improved controlling of the instrument ([0138] and [0254]). 
In addition, in the analogous field of endeavor in navigating a medical device in treatment, Zvuloni teaches the following limitations:
an interpretation module configured to receive optical signals from the at least one optical fiber comprising strain data from within a body and interpret the optical signals to determine a temperature transition point between at least two different temperature regions based on the strain data (locus [0250]-[0252], Figure 15B shows a portion with high temperature area transition from low temperature area);
the system being configured to register the fiber optic strain sensing device to an image of the body ([0254], and imaging the site facilitate the correct placement of the catheter [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify temperature data as taught by Saxena to incorporate teaching of Zvuloni, since using temperature to determine a locus was well known in the art as taught by Zvuloni.  One of ordinary skill in the art could have combined the elements 
Zvuloni further teaches imaging the site (image of the body) to facilitate correct placement of catheter for treatment ([0225]), but does not further disclose registering the device to an image using temperature point as a reference.
However, the examiner further submits “Horiike” to support that registering the device to an image using the temperature transition point as a reference as Horiike teaches displaying image synchronized and superimposed with temperature data (Figures 6-7 [0062]-[0065]), wherein the temperature difference is an indicative of the location of the possible plaque ([0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify temperature data as taught by Saxena to incorporate teaching of Zvuloni, since synchronize the image with temperature data was well known in the art as taught by Horiike  One of ordinary skill in the art could have combined the elements as claimed by Zvuloni with no change in their respective functions, but synchronizing the image with the temperature data with a reference point, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an 
Regarding to claims 43-44, Saxena, Roelle, Zvuloni and Horiike together teach all limitations of claim 41-42 as discussed above. 
Saxena further teaches following limitations: 
Of claim 43, wherein the sensing device includes three or more segments for measuring temperature ([0043] 18a, 18b, 18c, 18d, 18e Figures 1-2)
Of claim 44, comprising a temperature reference component configured to independently calibrate a temperature for at least one segment of the at least one optical fiber ([0024], and [0031])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Kobayashi,” US 2011/0015528 teaches using temperature gradient to identify whether the instrument is inserted into patient’s body ([0089]-[0090] and [0093]-[0094]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793